  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


LISA SHOOK, as                    )
Administratrix of the             )
Estate of Zackary Shook,          )
Deceased,                         )
                                  )
     Plaintiff,                   )
                                  )         CIVIL ACTION NO.
     v.                           )          2:18cv1048-MHT
                                  )               (WO)
JEFFERSON DUNN, et al.,           )
                                  )
     Defendants.                  )

                               OPINION

    This    lawsuit   arises    out   of    the    death   of   inmate

Zackary    Shook   from   an    overdose     of    drugs   allegedly

supplied to him by an Alabama Department of Corrections

(ADOC)    correctional    officer.         The    plaintiff     is   the

administrator of Shook’s estate; she is also his mother.

The defendants include, among others, the following three

ADOC officials: Commissioner Jefferson Dunn, Associate

Commissioner of Health Services Ruth Naglich, and Kilby
Warden Phyllis J. Billups.1    The administrator asserts

two claims: a federal claim of violation of Shook’s

Eighth Amendment right (as enforced through 42 U.S.C.

§ 1983) and an Alabama state claim for wrongful death.

The court has subject-matter jurisdiction pursuant to

28 U.S.C. § 1331 (federal question) and 28 U.S.C. § 1367

(supplemental).

    The three ADOC officials have filed a motion to

dismiss.   The motion will be granted.

              I. MOTION-TO-DISMISS STANDARD

    In considering a motion to dismiss, the court accepts

the plaintiff’s allegations as true, see Hishon v. King

& Spalding, 467 U.S. 69, 73 (1984), and construes the

complaint in the plaintiff’s favor, Duke v. Cleland, 5

F.3d 1399, 1402 (11th Cir. 1993).        “The issue is not

whether a plaintiff will ultimately prevail but whether




    1.   The   defendants   also  include   former   ADOC
correctional officer Antwan Giles; ADOC’s healthcare
provider Corizon, LLC; two unknown ADOC officers; and two
unknown Corizon employees.
                            2
the claimant is entitled to offer evidence to support the

claims.”     Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).




                                     II. FACTS

    The    allegations          in    the      plaintiff            administrator’s

complaint,    which       the     court        accepts         as    true   for       the

purposes of resolving this motion, are as follows.

    In    November        2016,      Shook         was   an    inmate       at   Kilby

Correctional        Facility         where         he     participated           in     a

rehabilitation       program         to       treat      his    drug    addiction.

Antwan     Giles,     a       Kilby       correctional              officer,      “was

participating       in    a    scheme         to    smuggle         contraband        and

drugs--including methamphetamine, suboxone, oxycodone,

hydrocodone, Xanax, marijuana, and a synthetic drug known

as ‘spice’--into Kilby Correctional Facility to sell

and/or distribute to inmates in his custody.”                            Second Am.

Compl. (doc. no. 36) at 4.                Commissioner Dunn, Associate

Commissioner Naglich, and Warden Billups were aware that

many people at Kilby were addicted to methamphetamine.
                                          3
    In the very early morning of December 16, 2016, Shook

ingested methamphetamine he received from correctional

officer Giles.      He collapsed, convulsing and unable to

breathe, in his cell.          Another prisoner witnessed his

collapse   and    alerted,     apparently        by    pressing    a   call

button, other ADOC correctional officers to the medical

emergency.     It took the ADOC officers and employees of

ADOC’s healthcare provider, Corizon, LLC, approximately

15 minutes to arrive, and, when they did, they saw that

Shook was turning blue from lack of oxygen and struggling

to breathe or speak.         None of them made any effort to

provide medical care or treatment or to resuscitate him.

A subsequent autopsy revealed that Shook died from a

myocardial     infarction      caused       by     ingestion      of   the

methamphetamine he obtained from Giles.

    One month after Shook’s death, correctional officer

Giles    was     arrested     for       possession       of     controlled

substances,      trafficking    in       illegal       drugs,   promoting

prison   contraband,    and     possession        of    marijuana.       In


                                    4
October 2018, he was convicted of these offenses and

sentenced to six years in federal prison.

    At the time of Shook’s overdose in 2016, Kilby had

an occupancy rate of 317.7 %.              That same year, Kilby’s

correctional officer staffing level was 53.7 %, that is,

only 53.7 % of positions were filled.              And, that same

year, 11 prisoners died at Kilby--a rate twice as high

as any other ADOC facility--and four died in the month

of December 2016 alone.     Two years before, in April 2014,

auditors had found that Kilby’s security was critically

threatened    by   a   shortage       of   officers,   unauthorized

activities,    possession    of       illegal   cell   phones,   and

illegal drugs in the institution.            In 2016, the “Medical

Advisory Committee for Kilby” reported that officers were

not swiftly bringing prisoners in for necessary medical

treatment.    Second Am. Compl. (doc. no. 36) at 6-7.




                                  5
                          III. DISCUSSION

    As stated, the plaintiff administrator asserts two

claims against the three ADOC officials: a federal claim

of violation of Shook’s Eighth Amendment right under 42

U.S.C. § 1983 and an Alabama state claim for wrongful

death.



                      A. Federal Claim

    The three ADOC officials have been sued in both their

official and individual capacities.          Because only money

damages   are   sought,    the   Eleventh   Amendment    bars   any

federal claim against them in their official capacities.

See Kentucky v. Graham, 473 U.S. 159, 169 (1985) (“This

[Eleventh Amendment] bar remains in effect when State

officials   are   sued     for   damages    in   their   official

capacity.”).    The court readily concludes that the three

officials are due to be dismissed to the extent they have

been sued under federal law in their official capacities.




                                 6
    While the three ADOC officials are also due to be

dismissed in their individual capacities, the analysis

is more complicated.      They argue they are immune in their

individual     capacities     under    the    qualified-immunity

doctrine.    This doctrine “protects government officials

‘from   liability   for     civil   damages   insofar   as   their

conduct does not violate clearly established statutory

or constitutional rights of which a reasonable person

would have known.’”       Pearson v. Callahan, 555 U.S. 223,

231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800,

818 (1982)).    To raise the defense of qualified immunity,

defendants must first show that they were acting within

the scope of their discretionary authority at the time

of the allegedly unconstitutional act.            See Crosby v.

Monroe Cnty., 394 F.3d 1328, 1332 (11th Cir. 2004).             It

is clear here that the three ADOC officials were acting

within the scope of their discretionary authority.

    The court therefore turns to the second part of the

required     qualified-immunity       analysis:    whether     the


                                7
plaintiff administrator here has met her burden to show

that    the    three    ADOC    officials       are    not   entitled      to

qualified immunity.            To do this, she must show (1) an

actual violation of her son’s constitutional right and

(2) the right at issue was clearly established at the

time it was violated.           See Pearson, 555 U.S. at 232.

       The    administrator's       claim     that     the    three      ADOC

officials violated Shook’s Eighth Amendment right, as

enforced through § 1983, is based on two main theories.

First, she asserts Shook’s right was violated when a

correctional officer provided him with drugs.                       Second,

she     asserts      his   right     was      violated       when       other

correctional officers failed to provide adequate medical

care    when    he     experienced       a   medical    emergency       from

overdosing      on   the   drugs.        With    regard      to   the    ADOC

officials’ liability under both theories, certain broad

principles are applicable.

       On either theory, the administrator must establish a

causal link between the ADOC officials and the alleged


                                     8
violation.   “It is well established that § 1983 claims

may not be brought against supervisory officials on the

basis of vicarious liability or respondeat superior.”

Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir.

2010).   Here, it is not alleged that the ADOC officials

were personally involved in the incident.        However, the

administrator may still establish liability by showing

either that a “history of widespread abuse” put the

officials “on notice of the need to correct the alleged

deprivation, and [they] fail[ed] to do so,” or that the

officials’   “improper   custom   or   policy   result[ed]    in

deliberate indifference to constitutional rights.”           Doe

v. Sch. Bd. of Broward Cnty., Fla., 604 F.3d 1248, 1266

(11th Cir. 2010) (quoting Hartley v. Parnell, 193 F.3d

1263, 1269 (11th Cir. 1999)) (internal quotation marks

omitted).

    As to the second prong of the qualified-immunity

analysis, the administrator may demonstrate that a right

is clearly established in one of three ways:        “(1) case


                             9
law with indistinguishable facts clearly establishing the

constitutional right; (2) a broad statement of principle

within    the   Constitution,   statute,   or   case     law   that

clearly    establishes    a   constitutional    right;    or    (3)

conduct so egregious that a constitutional right was

clearly violated, even in the total absence of case law.”

Lewis v. City of West Palm Beach, Fla., 561 F.3d 1288,

1291-92 (11th Cir. 2009) (internal citations omitted).



     i. Provision of Drugs by Correctional Officer

    The plaintiff administrator’s first theory is that

the ADOC officials should be held liable for correctional

officer Giles’s providing Shook with drugs, which she

alleges violated Shook’s Eighth Amendment right.          On this

theory, the court need not reach the question of whether

the administrator has shown a violation of a clearly

established right.       The administrator’s theory against

the ADOC officials fails because she has not shown any




                                10
causal relationship between their actions and Giles’s

actions.

    Here, from aught that appears from the allegations

in the complaint, a rogue correctional officer gave drugs

to Shook in violation of federal law and was rightfully

criminally      prosecuted       and   punished.          The    broad

allegations set forth in the administrator’s complaint,

that the ADOC officials’ hiring, staffing, and training

policies constituted deliberate indifference to Shook’s

Eighth Amendment right, are too attenuated from Giles’s

alleged acts to satisfy the causation requirement.                  As

pled,   there    is    nothing    to   indicate    that    the    ADOC

officials should have, or even could have, anticipated

and prevented such obviously unlawful conduct from one

rogue officer.        Because the administrator has failed to

provide sufficient allegations in her complaint to show

that the ADOC officials were responsible, directly or

indirectly, for Giles’s specific conduct--that is, the




                                  11
officials should have anticipated and prevented it--her

claim against them fails under this theory.



               ii. Deprivation of Medical Care

    As    to   her    second    theory        of   liability,      the

administrator alleges that correctional officers failed

to respond adequately to Shook’s medical emergency.

    It is long established that “deliberate indifference

to serious medical needs of prisoners constitutes the

unnecessary and wanton infliction of pain proscribed by

the Eighth Amendment.”       Estelle v. Gamble, 429 U.S. 97,

104 (1976) (internal quotation and citation omitted).

Because the right to such medical care for prisoners is

clearly established, the question before the court now

is whether the administrator has shown that the ADOC

officials violated that right.

    The     administrator    alleges     that      the   three    ADOC

officials    are   liable   because    they    “engag[ed]    in    ...

policies, practices, and customs,” Second Am. Compl.


                               12
(doc. no. 36) at 12, of failing to “hire, train, and

place     sufficient        numbers        of     officers       in     Kilby

Correctional      Facility       to   properly         respond   to   inmate

medical emergencies” and “support the healthcare needs

of prisoners,” id.; of failing to “hire, train, and place

correctional officers in Kilby Correctional Facility with

the ability to recognize inmate medical emergencies,”

id.; and of failing “to train correctional officers in

Kilby Correctional Facility in proper response to an

inmate medical emergency,” id.              The administrator claims

that the three ADOC officials had “actual or constructive

knowledge” of these “deficient policies, practices and

customs” and thus acted with “deliberate indifference”

to Shook’s constitutional right to medical care.                       Id. at

12-13.

    Therefore, the administrator’s attribution to the

three    ADOC     officials      of   the       correctional       officers’

failure     to    respond     adequately          to     Shook’s      medical

emergency    is    based    on    essentially          two   categories    of


                                      13
alleged deficiencies at Kilby: understaffing and lack of

training.    It further appears from her complaint that she

attempts to show that the officials personally had notice

of these deficiencies by alleging they had an “improper

custom or policy” rather than by alleging a “history of

widespread abuse.” Sch. Bd. of Broward Cnty., Fla., 604

F.3d    at   1266   (quoting   Hartley,   193   F.3d   at   1269)

(internal quotation marks omitted).

       The allegations in the administrator’s complaint are

insufficient to show that, in 2016, before Shook died,

the three ADOC officials had an actual policy or custom

of understaffing and inadequate training that included

the deprivation of emergency medical care to inmates.

While she makes 'conclusory allegations' that they did

have such a policy, she has not alleged the basis for a

finding that the policy even existed--that is, she has

not identified in her allegations what documents, events,

or circumstances reflect that the policy existed.             Nor

are her conclusory allegations adequate to establish the


                                14
existence of a custom--that is, she has not alleged a

pattern of events or long-standing circumstances that

would support the conclusion that such a custom existed.

Unsupported conclusory allegations of the existence of a

policy    or    custom     are    insufficient   to   defeat     a

qualified-immunity defense.         See Franklin v. Curry, 738

F.3d 1246, 1251 (11th Cir. 2013) (finding the plaintiff’s

conclusory allegations of improper policies insufficient

as she did not “describe any of the policies that were

in place, the sort of policies that should have been in

place, or how those policies could have prevented [the

constitutional violation]”); School Bd. Of Broward Cnty,

Fla.,    604   F.3d   at   1267   (finding   “insufficient”    the

plaintiff’s “conclusory assertion of a custom or policy

resulting      in     deliberate     indifference     to   [her]

constitutional right to be free from sexual assault”).2



    2. It may be that, in fact, in 2016, the three ADOC
officials had deprived emergency medical care to inmates
because of a policy or custom of understaffing and
inadequate training, and discovery might very well reveal
such. However, before government officials can be made
                           15
Therefore, the administrator's conclusory allegations of

a policy or custom of understaffing and failure to train

are inadequate.

    To be sure, the administrator alleges the three ADOC

officials were aware that Kilby was understaffed as early

as 2012 and were informed by “auditors” in April 2014

that understaffing posed a “critical threat” to “Kilby’s

security.”   Second Am. Compl. (doc. no. 36) at 6.   But

this allegation regarding the impact of understaffing on

security in 2014 is not enough to reflect a policy or

custom of understaffing and the impact of the policy or

custom on medical care in 2016--and, in particular, an



to confront litigation that might result in their being
held personally liable in damages (as opposed to
confronting litigation that might result in only
injunctive relief), the complaint must give some basis
for the conclusion that the policy or custom exists; as
stated, a conclusory allegation of existence, by itself,
is not enough. See Franklin, 738 F.3d at 1252 (forcing
defendants to defend themselves based on “inadequate
allegations    ...   undermines   qualified    immunity’s
fundamental purpose of protecting ‘all but the plainly
incompetent or those who knowingly violate the law’ from
the costs of suit") (quoting Ashcroft v. al-Kidd, 563
U.S. 731, 743 (2011) (internal quotation marks omitted)).
                            16
understaffing   policy   or   custom    that   the   three    ADOC

officials had adopted and, in 2016, reasonably knew, or

should have known, would result in the deprivation of

emergency medical care to inmates.3

    The administrator also alleges in her complaint that

the ADOC officials had knowledge of a report from the

“Medical   Advisory   Committee   for   Kilby.”      Second    Am.

Compl. (doc. no. 36) at 6-7.      According to the complaint,

this report simply stated that “correctional officers

were not swiftly bringing inmates in for needed medical

treatment, and that communication issues existed between

correctional officer staff and medical staff (‘Medical

needs to integrate better w[ith] ADOC.’).”           Second Am.



    3. As stated, it appears that the administrator
attempts to show that the officials had notice by showing
they had an “improper custom or policy” rather than by
showing a “history of widespread abuse.” Sch. Bd. of
Broward Cnty., Fla., 604 F.3d at 1266 (quoting Hartley,
193 F.3d at 1269 (internal quotation marks omitted).
However, even if the administrator had relied on a
"history of widespread abuse," the underlying allegations
are, again, merely conclusory and thus inadequate. The
administrator does not allege events and circumstances
that would support a finding of such history.
                            17
Compl. (doc. no. 36) at 6-7.           First, it is not made clear

that this report was issued prior to Shook’s death.

Second, absent are non-conclusory allegations that would

support a finding that the deficiencies in the report

went unremedied and thus could be plausibly viewed as

having been adopted as a policy or custom.

      The administrator further alleges in her complaint

that a disproportionate number of deaths occurred at

Kilby in the same year that Shook died.                 However, she

alleges nothing to indicate that these deaths were the

result    of     deprivations     of     medical    care       due   to

insufficient staffing or faulty training.

      Because     the   plaintiff        administrator        has    not

sufficiently alleged, in a non-conclusory manner, that

the   ADOC     officials   were   on     notice    of   the    alleged

constitutional      violation--a       critical    element     of    her

claim--she cannot overcome qualified immunity on this

theory either.     Thus, her federal claim against all three

ADOC officials is due to be dismissed.


                                  18
                           B. State Claim

       As stated, the plaintiff administrator sues the three

ADOC     officials,   in    their     official   and   individual

capacities, for wrongful death under Alabama law.

       Alabama law prohibits damage-seeking claims against

state officials in their official capacities.            The law

provides that: “A complaint seeking money damages against

a State employee in his or her official capacity is

considered a complaint against the State, and such a

complaint is barred by Art. I, § 14, Alabama Constitution

of 1901.”    Ex parte Butts, 775 So.2d 173, 177 (Ala. 2000)

(internal citation omitted). The official-capacity state

claim is likewise barred by the Eleventh Amendment of the

United States Constitution.           See Pennhurst State Sch. &

Hosp. v. Halderman, 465 U.S. 89, 101-102 (1984) (“as when

the State itself is named as the defendant, a suit against

state officials that is in fact a suit against a State


                                 19
is barred regardless of whether it seeks damages or

injunctive relief”).    The court will therefore dismiss

the state claim against the ADOC defendants in their

official capacities.

    The ADOC officials argue they are also immune from

this state claim in their individual capacities under

Alabama’s state-agent immunity doctrine.         In Ex parte

Butts, 775 So.2d at 177–78, the Alabama Supreme Court

adopted   a   restatement   of    state-agent   immunity,   as

follows, in part:

    “A State agent shall be immune from civil
    liability in his or her personal capacity when
    the conduct made the basis of the claim against
    the agent is based upon the agent's

    (1) formulating plans, policies, or designs; or

    (2) exercising his or her judgment in the
        administration of a department or agency of
        government, including, but not limited to,
        examples such as:

          (a) making administrative adjudications;

          (b) allocating resources;

          (c) negotiating contracts;


                             20
        (d)     hiring,    firing,      transferring,

        assigning, or supervising personnel; or

    (3) discharging duties imposed on a department
    or agency by statute, rule, or regulation,
    insofar as the statute, rule, or regulation
    prescribes the manner for performing the duties
    and the State agent performs the duties in that
    manner . . . .”

Id. at 177–78 (quoting a rule first articulated by the

plurality in Ex parte Cranman, 792 So.2d 392, 405 (Ala.

2000)) (emphasis in original).   The court also recognized

certain exceptions to, or limitations on, this immunity:


    “[However,] a State agent shall not be immune
    from civil liability in his or her personal
    capacity

    (1) when the Constitution or laws of the United
        States, or the Constitution of this State,
        or laws, rules, or regulations of this State
        enacted or promulgated for the purpose of
        regulating the activities of a governmental
        agency require otherwise; or

    (2) when the State agent acts willfully,
    maliciously, fraudulently, in bad faith, beyond
    his or her authority, or under a mistaken
    interpretation of the law.”

Id. at 178 (quoting Cranman, 792 So.2d at 405 (plurality
opinion)) (emphasis in original).

                           21
       Under the burden-shifting framework established by

the Alabama Supreme Court, the defendant officials bear

the initial burden of establishing that they were acting

in a function that would entitle them to state-agent

immunity.       See Ex parte Estate of Reynolds, 946 So.2d

450, 452 (Ala. 2006).          If the defendants make “such a

showing, the burden then shifts to the plaintiff to show

that    [the    defendants]    acted   willfully,   maliciously,

fraudulently, in bad faith, or beyond [their] authority.”

Id. (citations omitted).

       The court finds that the ADOC officials are clearly

entitled to raise the defense of state-agent immunity

because    the    alleged   conduct    regarding    staffing   and

training correctional officers falls directly into the

categories of “formulating plans, policies, or designs”

and “exercising ... judgment in the administration of a

department ..., including, but not limited to ... hiring,

firing,        transferring,    assigning,    or     supervising

personnel.”       Cranman, 792 So.2d at 405.        In fact, the

                                 22
Alabama   Supreme    Court   has    held   specifically     that

“employees of the [A]DOC are entitled to State-agent

immunity when in conducting the activities made the basis

of the action they were exercising ‘judgment in the

administration’ of the [A]DOC.”        Carpenter v. Tillman,

948 So.2d 536, 538 (Ala. 2006) (quoting Cranman, 792

So.2d at 405).

    Thus, the burden shifts to the administrator to

establish that the nature of the three ADOC officials’

conduct   exempts   them   from   state-agent   immunity.     To

satisfy her burden, the administrator contends that the

three ADOC officials acted “willfully and in bad faith.”

Plaintiff’s Response (doc. no. 50) at 10.           To support

this contention, she points to the parts of her complaint

where she alleges that the three ADOC officials had a

policy or custom of understaffing and inadequate training

that included the deprivation of emergency medical care

to inmates.      As demonstrated above, these allegations

constitute nothing more than unsupported conclusions, and


                              23
these     conclusory      allegations      are,        as        with     the

qualified-immunity        defense,     insufficient          to     defeat

state-agent immunity.        See Ex parte Gilland, 274 So.3d

976, 985 n.3 (Ala. 2018) (“Although we are required to

accept [plaintiff]’s factual allegations as true at this

stage of the proceedings, we are not required to accept

her     conclusory     allegations     that      [defendant]            acted

willfully, maliciously, fraudulently, or in bad faith.

Rather,    to   survive   [defendant]’s       motion        to    dismiss,

[plaintiff]     was    required   to    plead    facts      that        would

support    those     conclusory   allegations.”)        (emphasis          in

original).

      Because, in support of her contention of willfulness

and bad faith on the part of the three ADOC officials,

the administrator has failed to allege the basis for a

finding that the policy of understaffing and inadequate

training existed--that is, she has not identified in her

allegations     what    documents,     events,    or    circumstances

reflect that the policy existed--and because she has


                                  24
failed to allege the basis for a finding that the custom

of understaffing and inadequate training existed--that

is,   she   has   not    alleged     a    pattern     of     events     or

long-standing     circumstances      that     would        support     the

conclusion that such a custom existed--the ADOC officials

are   entitled    to   state-agent       immunity   from     the     state

wrongful death claim.4



    4. In her complaint, the plaintiff administrator
further alleges that the three ADOC officials are liable
because they “engag[ed] in ... policies, practices, and
customs,” Second Am. Compl. (doc. no. 36) at 12, of
failing “to hire, train, and place sufficient numbers of
officers in Kilby Correctional Facility to properly
monitor inmates” and “to control the dissemination of
contraband, including illicit drugs, among inmates.” Id.
It is unclear whether, with these allegations, the
administrator is seeking to hold the three ADOC officials
liable, in both her federal and state claims, for the
actions of correctional officer Giles. But, if so, the
allegations, which are similar to the ones discussed
earlier, are too conclusory to defeat the officials’
qualified-immunity defense to the federal claim and their
state-agent immunity defense to the state claim. Again,
the administrator has failed to allege the basis for a
finding that the policy of understaffing and inadequate
training, that includes inadequate monitoring of inmates
and   inadequate   control   of  the   dissemination   of
contraband, existed--that is, she has not identified in
her allegations what documents, events, or circumstances
reflect that the policy existed--and has failed to allege
                            25
                          ***

    The flow of drugs inside an institution that is

intended to punish and rehabilitate is deeply concerning

and led to a tragic result in this case.      Nonetheless,

the plaintiff administrator has not overcome the defenses

of qualified immunity and state-agent immunity in her

claims against the ADOC officials.    Accordingly, Dunn,

Naglich, and Billups’s motion to dismiss will be granted,

and they will be dismissed and terminated as parties.

    An appropriate judgment will be entered.

    DONE, this the 25th day of March, 2020.


                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE




the basis for a finding that the custom of understaffing
and inadequate training, that includes inadequate
monitoring of inmates and inadequate control of the
dissemination of contraband, existed--that is, she has
not alleged a pattern of events or long-standing
circumstances that would support the conclusion that such
a custom existed.
                           26
